Citation Nr: 1706597	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder, to include secondary to service-connected lumbosacral strain with herniated nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

In August 2012, the Veteran testified before a now retired Veterans Law Judge at the RO in Waco, Texas.  A transcript of the hearing has been associated with the record.  Although given the opportunity to request another hearing, the Veteran waived his right to an additional hearing.  38 C.F.R. § 20.700 (2016).  

When this appeal was last before the Board in October 2014, the Board remanded for development as to whether the Veteran had submitted a timely and proper notice of disagreement as to the issue of entitlement to service connection for a cervical spine disorder.  After a thorough investigation, the RO determined that no timely notice of disagreement had been submitted.  Therefore, the RO's January 2013 rating decision denying entitlement to service connection for a cervical spine disorder is final, and is not addressed in this appeal.


FINDING OF FACT

A headache disorder was not shown in service or for many years thereafter and is unrelated to active duty service or to a service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disorder, to include secondary to service-connected lumbosacral strain with herniated nucleus pulposus, L5-S1 have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a headache disorder, including secondary to his service-connected back disability.  Specifically, the Veteran asserts that his headache disorder began during service sometime after a bout of pneumonia and sustaining a back injury from lifting his dog out of his Jeep.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

However, service connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, headaches are not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

After a review of the pertinent evidence, the Board determines that service connection is not warranted for the Veteran's headache disorder.

While the Veteran's service treatment records (STRs) contain a few reports of headaches during active duty, there is no clinical evidence to indicate that this was a chronic disorder, rather than an occurrence of temporary symptoms.  Importantly, there were no reports of headaches or any diagnosis related to a headache disorder when he was examined for discharge in March 1976.  Moreover, the records indicate that the Veteran's in-service headaches were related to the flu and appeared to have resolved.  

Further, while the evidence of record demonstrates that the Veteran currently suffers from migraine headaches, there is no competent medical evidence indicating that the Veteran suffered from a headache disorder in-service.  As previously noted, while headaches are not considered to be a chronic disease, the Board has considered evidence of the Veteran's continuous headaches since service to determine if the Veteran has a headache disorder that persisted since service.  However, the evidence demonstrates that the Veteran's headaches were not continuous since service.  In this regard, the evidence shows that the Veteran's headaches started approximately 5 years after service.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as migraines, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board cannot ignore the fact that he failed to report symptoms when he left active duty, or for many years thereafter.  Moreover, and more importantly, the Board notes that the Veteran submitted a claim for benefits in July 1976, but failed to submit a claim for headaches at that time.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had headaches at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed headache disorder to active duty, despite his contentions to the contrary. 

The Board places significant value on the opinions of the VA examiners who evaluated the Veteran's symptoms in February 2004 and August 2008.  In February 2004, after a detailed examination and review of the Veteran's service treatment records and medical history, the VA examiner opined that the Veteran's headaches were not due to an in-service injury or disease incurred or aggravated in service.  Instead, the VA examiner opined that the Veteran's headaches were caused by his degenerative joint disease or degenerative disc disease in the cervical spine.  However, since the Veteran is not service connected for a cervical spine disability, there is no basis for service connection on a secondary basis.  

The Board notes that the Veteran has asserted that his headache disorder may be related to his service-connected lumbosacral strain with herniated nucleus pulposus, L5-S.  However, the Board finds that his headache disorder is not related to his lumbar spine disability based upon the August 2008 VA examiner's opinion that his headache disorder was less likely than not related to his service-connected back disability.  Moreover, the examiner was unable to find any evidence in the records linking his headache disorder to an injury or disease incurred or aggravated in service.  

In providing this opinion, the examiner noted that the Veteran's service treatment records did not mention any complaints related to headaches.  Additionally, the examiner also opined that the Veteran's headaches were likely due to medication overuse - a fact supported by the Veteran's private physician who reported in October 2007 that the Veteran had uncontrolled migraines with medication overuse headaches.  

The Board finds that these examinations were adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history.

In support of his claim that his headaches are related to active service, the Veteran provided private medical opinions and treatment records.  However, the Board finds that these records do not clearly attribute the Veteran's headache disorder to service, but instead, conclusively state without a supporting rationale, that the Veteran's headache disorder developed in relation to his back pain.  Therefore, the Board assigns limited probative value to the opinions contained in the Veteran's private treatment records regarding the etiology of his headache disorder, and thus, finds that the opinions from the two VA examiners are more probative given that they are based on more history and a comprehensive review of the evidence on file.  

The Board has also considered the statements made by the Veteran, and his spouse and friend relating the Veteran's headaches to his active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran, and his wife and friend are not competent to provide testimony regarding the etiology of his headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, for the reasons stated above, the Board has found the Veteran's assertions related to his headaches to be of limited probative value. 

The Board recognizes that, even though the Veteran is not competent to discuss the nature of the disorders, he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a headache disorder, including secondary to his service-connected lumbosacral strain with herniated nucleus pulposus, L5-S1, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The VA's duty to notify was satisfied through letters which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board determines that the duty to assist has been met for this appeal.  Specifically, the Veteran's service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been acquired.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded VA examinations in February 2004 and August 2012 in connection with his claim on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, it is noted that this appeal was remanded by the Board in October 2014 for additional development.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as noted above, the RO conducted a thorough search for a potential notice of disagreement related to a claim of entitlement to service connection for a cervical spine disorder.  Although the search was unavailing, the Board determines that there has been substantial compliance with its Remand, and there is no Stegall violation in this case.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



ORDER

Service connection for a headache disorder, to include secondary to service-connected lumbosacral strain with herniated nucleus pulposus, L5-S1 is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


